Walt Patterson, Director Arkansas Department of Human Services P.O. Box 1437 Little Rock, AR  72203-1435
Dear Mr. Patterson:
This is in response to your request for an opinion regarding the Department of Human Services' authority to contract with a private agency to conduct child abuse investigations.  Your question also extends to law enforcement agencies, generally.
I have enclosed a copy of Attorney General Opinion Number 88-152*
wherein this question is addressed.  It was concluded therein that while the statutory scheme is not clear in this regard, such action would appear to be within the Department's authority.  This conclusion was based upon an interpretation of the pertinent legislation, in the absence of interpretive judicial authority.
It should also be noted that while there is evidence of legislative intent in favor of such contracts, the Department of Human Services retains its statutory authority and responsibility in this area.  We are aware of no provision mandating such a contract.
Your question involving "law enforcement agencies" can only be effectively addressed in the context of a particular agency or agencies.  Questions involving the scope of an agency's authority require consideration of the particular governing statute(s).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
* NOTE: See 88-152 in this file.  The opinion has not been reproduced here as an attachment.